UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7114



RONALD JERRY SAWYER,

                                            Plaintiff - Appellant,

          versus

EDWARD MURRAY; LONNIE M. SAUNDERS; JACK LEE;
COUNSELOR MUELLER; IRWIN BECKOFF; EDWARD
CAREY; PSYCHOLOGIST DELK; PSYCHOLOGIST LIGHT-
NER; KATIE BAILEY; MCI TELECOMMUNICATIONS
CORPORATION; COLIN ANGLICKER; MR. BECKOFF,
PSYCHOLOGIST; C/O MAYFIELD; C/O JOYNER; C/O
BROWN; C/O LEE; C/O TYLER; C/O PAGE; C/O
VALENTINE; C/O SMALLWOOD; C/O AUSTIN; INMATE
BOWMAN; INMATE BROWN; INMATE DELOATCH; COUN-
SELOR P.J. MUELLER; C/O SPOURSE, C/O SPROUSE,
(Mr.);   C/O   KENNEDY;   SERGEANT   CAMPBELL;
SERGEANT STONE; C/O HENDERSON; MAJOR BRAXTON,
CHIEF OF SECURITY; SERGEANT BRAXTON; C/O
WARNER; SERGEANT SMILEY; SERGEANT WILSON,
SERGEANT SANTIAGO; CAPTAIN DAY; SERGEANT DAY;
SERGEANT CARTER, SR.; SERGEANT CLIFTON: C/O
WINDLE; C/O THOMPSON; C/O DUKE; C/O ROBERTS;
C/O FITZGERALD; C/O BENNETT; C/O CARTER, JR.;
C/O ALSTOCK; C/O MINTER; C/O FRIDLEY; C/O
RINGO; C/O WAGNER; C/O WALTON; C/O INGRAM; C/O
HARPER, SR.; S/O WHITLOCK; C/O PEYTON; C/O
ALSTOCK;   MRS.   BRERETON,   COUNSELOR;   C/O
STEWART; C/O SAMPSON; VONDA GRANT, GRIEVANCE
COORDINATOR; MRS. BIRD, LAW LIBRARY; DOCTOR
CASEY; C/O HUMPHRIES; C/O ODEN; JACK LEE; E.R.
BARRACK, INTERNAL AFFAIRS; KENNETH MOORE,
INTERNAL AFFAIRS; LARRY HUFFMAN, REGIONAL
ADMINISTRATOR; MAJOR F.S. SPENCE; SOCIOLOGIST
DANA VANSLYKE; MAJOR MAYES; MAJOR WALKER;
MAJOR KARNICO; UNKNOWN MAJOR; C/O BOBBY VIA;
C/O JIMMY CALE; MAJOR WILLIAMS; MS. MILLARD,
                                           Defendants - Appellees.
Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-92-856-R, CA-93-891-R, CA-93-933-R)


Submitted:   March 21, 1996               Decided:   April 2, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Ronald Jerry Sawyer, Appellant Pro Se. Colin James Steuart Thomas,
III, TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, Virginia;
Leisa Kube Ciaffone, GENTRY, LOCKE, RAKES & MOORE, Roanoke,
Virginia; Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Sawyer v. Murray, Nos. CA-92-856-R; CA-93-891-R; CA-93-933-R
(W.D. Va. June 5, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process. *




                                                          AFFIRMED




      *
       We further deny Sawyer's motions to appoint counsel; for
"Transmission of Portions of Record Request;" "Motion and
Memorandum of Law Asking Court to Recognize Issues of Discovery,
Default Motions, and District Courts Order Granting Summary
Judgement Prior to Ruling on all Plaintiffs Motions, and In Support
of Plaintiff's Motion to Amend;" "Motion for Sanctions And For
Order to Compel On Appeal And Expenses of Motion;" "Motion for
Relief of Order Due to Denied Adequate copies by Staff VDOC And
Legal Material, And to Add Supplemental Briefs-Showing Where Prior
Judgement On Appeal Was Reversed Similar to This One On Appeal;"
"Motion for Relief From Judgement Or Order Due to Mistake And
Unreasonable Oppressivness;" and for hearing conference.

                                3